Citation Nr: 1048335	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  10-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sleep apnea, for 
accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary artery 
disease, for accrued benefits purposes.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disability, to include pulmonary fibrosis and asbestosis, for 
accrued benefits purposes.

5.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to February 
1954.  He died on February [redacted], 2008.  The appellant in the 
current appeal is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The decision below addresses the appellant's claims for accrued 
benefits.  The claim of service connection for the cause of the 
Veteran's death is addressed in the remand that follows the 
Board's decision.)




FINDINGS OF FACT

1.  The Veteran served on active duty from April 1952 to February 
1954.  He died in February 2008.  The appellant is his surviving 
spouse.

2.  By a February 2004 rating decision, the RO denied service 
connection for sleep apnea, coronary artery disease, and a lung 
disability.  

3.  At the time of the Veteran's death, he had pending a claim 
for service connection for hypertension and claims to reopen 
previously disallowed claims for service connection for sleep 
apnea, coronary artery disease, and a lung disability.

4.  Evidence received prior to the Veteran's February 2008 death 
was neither cumulative nor redundant of the evidence of record at 
the time of the February 2004 RO decision, and raised a 
reasonable possibility of substantiating the pending claims to 
reopen.

5.  It is as likely as not that the Veteran developed sleep apnea 
as a result of his active military service.

6.  It is as likely as not that the Veteran developed 
hypertension as a result of his active military service.

7.  It is as likely as not that the Veteran developed coronary 
artery disease as a result of his active military service.

8.  It is as likely as not that the Veteran developed pulmonary 
fibrosis as a result of his active military service.




CONCLUSIONS OF LAW

1.  A November 2004 RO decision, which denied service connection 
for sleep apnea, coronary artery disease, and a lung disability, 
characterized as asbestosis, was final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen the previously 
denied claims for service connection for sleep apnea, coronary 
artery disease, and a lung disability was received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156. (2010).

3.  The Veteran had sleep apnea that was the result of disease or 
injury incurred in active military service; service connection is 
warranted for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 
1110, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.100 (2010).  

4.  The Veteran had hypertension that was the result of disease 
or injury incurred in active military service; service connection 
is warranted for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 
1110, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.100 (2010).  

5.  The Veteran had coronary artery disease that was the result 
of disease or injury incurred in active military service; service 
connection is warranted for accrued benefits purposes.  38 
U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.100 (2010).  

6.  The Veteran had pulmonary fibrosis that was the result of 
disease or injury incurred in active military service; service 
connection is warranted for accrued benefits purposes.  38 
U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) to which an individual was 
entitled at death under existing ratings or decisions and under 
laws administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid, that shall, upon 
the death of such individual, be paid to the surviving spouse or 
other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.1000 (2010).  While an accrued benefits 
claim is separate from a veteran's claim filed prior to death, 
the accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on the 
date of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a 
surviving spouse to be entitled to accrued benefits, the veteran 
must have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

"[A] pending claim" is defined as "an application, formal or 
informal, which has not been finally adjudicated."  38 C.F.R. § 
3.160(c) (2010).  A "finally adjudicated claim" is one "which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the expiration of 
1 year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is earlier."  38 C.F.R. 
§ 3.160(d); see Taylor v. Nicholson, 21 Vet. App. 126, 129 
(2007); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (finding 
that a deceased veteran's claim was pending when he died after a 
Board decision but before the expiration of the 120-day Notice of 
Appeal filing period).

The Veteran died on February [redacted], 2008.  The appellant filed an 
application for DIC benefits, including for accrued benefits, in 
March 2008.  The application was received within one year after 
the date of the Veteran's death; thus, it was filed in a timely 
manner.  See 38 C.F.R. § 3.1000.  If the Veteran had a claim 
pending at the time of his death, an adjudication of the claim 
for accrued benefits purposes would be proper.  Potentially 
pending claims are addressed in the sections below.

A.  Hypertension

In September 2007, the Veteran submitted a notice of disagreement 
(NOD) as to a June 2007 RO decision.  Within the body of that 
NOD, the Veteran expressed his desire to file a claim for service 
connection for hypertension.  No action was taken on the 
Veteran's claim for service connection for hypertension prior to 
his February 2008 death.  Thus, because the Veteran's claim was 
pending at the time of his death, an adjudication of the claim 
for accrued benefits purposes is appropriate.  See Taylor, supra 
; 38 C.F.R. §§ 3.160(d), 3.1000.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Generally, 
establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a nexus between the claimed in-service disease or injury and the 
present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability may also be found service connected on a secondary 
basis by demonstrating that the disability is either (1) 
proximately due to or the result of an already service-connected 
disease or injury or (2) aggravated by an already service-
connected disease or injury.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310 (2010).

A review of the evidence of record at the time of the Veteran's 
death shows that he had been diagnosed as having hypertension.  
In May 2007, the Veteran was afforded a VA examination.  The VA 
examiner ultimately opined that the Veteran's hypertension was at 
least as likely as not caused by or a result of his military 
service.  As support for that opinion, the VA examiner noted that 
the Veteran had been diagnosed with sleep apnea and found that 
his reported in-service symptoms of loud snoring and gasping for 
breath were consistent with a diagnosis of sleep apnea.  The VA 
examiner noted that sleep apnea can lead to the development of 
hypertension.  

As will be demonstrated below, a finding of service connection 
for sleep apnea is warranted for accrued benefits purposes.  
Thus, because service connection for sleep apnea was warranted 
and there was evidence linking his diagnosed hypertension to his 
sleep apnea, which was not contradicted by any other evidence 
then of record, the Board finds that when reasonable doubt is 
resolved in the Veteran's favor, it is as likely as not that the 
Veteran's hypertension was attributable to service-connected 
sleep apnea.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 
3.102, 3.303.  Thus, service connection for hypertension is 
warranted, secondary to sleep apnea, for accrued benefits 
purposes.

B.  Sleep Apnea

In September 2004, the Veteran filed a claim for service 
connection for a sleep disorder secondary to a lung disability 
that he maintained was a result of his military service.  In 
November 2004, the RO denied service connection for sleep apnea.  
There is no evidence in the claims folder that the Veteran 
appealed that decision.  In July 2006, the Veteran filed a claim 
to reopen his previously denied claim for service connection for 
a sleep disorder.  In June 2007, the RO determined that new and 
material evidence sufficient to reopen the Veteran's service 
connection claim had not been submitted.  In September 2007, the 
Veteran filed an NOD, expressing his disagreement with the RO's 
denial of reopening.  Thus, because the Veteran's claim to reopen 
his previously disallowed claim for service connection for a 
sleep disorder based on new and material evidence was pending at 
the time of his death, an adjudication of that claim for accrued 
benefits purposes is appropriate.  See Taylor, supra ; 38 C.F.R. 
§§ 3.160(d), 3.1000(d)(5).  

VA may reopen and review a claim that has been previously denied 
by the RO or the Board if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.156 (2010).  Notably, for the purposes of an accrued 
benefits claim, any new and material evidence must have been in 
VA's possession on or before the date of the beneficiary's death.  
38 C.F.R. § 3.1000(d)(5).  At the time of the Veteran's death, 38 
C.F.R. § 3.156 provided the following definitions of new and 
material evidence:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  

The evidence of record at the time of the RO's November 2004 
decision included: service treatment records; private treatment 
records; and applications and statements from the Veteran.  The 
private treatment records indicated that the Veteran had 
undergone a sleep study and was placed on a CPAP (continuous 
positive airway pressure) machine, plus oxygen.  

Evidence added to the record between the November 2004 decision 
and the Veteran's death February 2008 included:  private 
treatment records; the May 2007 VA examination report; and the 
Veteran's application to reopen his claim.  Notably, the VA 
examiner related the Veteran's sleep apnea to his military 
service, finding that his reported in-service symptoms were 
consistent with a diagnosis of sleep apnea.  

The Board finds that the May 2007 VA examination report is new in 
the sense that it was not previously before VA decision makers.  
That report is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  That is, 
the evidence lends support to the contention that the Veteran's 
sleep apnea had its onset during his military service.  In view 
of what the evidence represents, the Board finds that it raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for sleep apnea.  See 38 C.F.R. § 3.156(a); 
see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(recognizing that "although there may be multiple theories or 
means of establishing entitlement to a benefit for a disability, 
if the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.").  As a result, 
based on the evidence in VA's possession at the time of the 
Veteran's death, the claim for service connection for sleep apnea 
is reopened.  The Board will address the claim of service 
connection for sleep apnea, for accrued benefits purposes, on the 
merits.

As noted previously, service connection can be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service or for disability that is 
proximately due to or the result of an already service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.310.  A review of the May 2007 VA examination report 
reveals that the Veteran reported that when in service, other 
soldiers complained of his loud snoring.  He stated that he would 
wake up gasping for breath.  He also reported that his wife of 56 
years had always noticed his loud snoring.  The Veteran further 
reported that in March 2003, he underwent a sleep study at a 
private hospital and was diagnosed with sleep apnea and issued a 
CPAP machine.  Upon consideration of the Veteran's lay 
statements, the VA examiner found the Veteran's reported in-
service symptoms to be consistent with a diagnosis of sleep 
apnea, and opined therefore that the Veteran's current sleep 
apnea was at least as likely as not caused by or the result of 
military service.  

The Board notes that although the private sleep study is not of 
record, the Veteran is competent to report on the diagnosis of 
sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) (holding that a claimant may rely on lay evidence 
"to establish a diagnosis of a condition when . . . the 
layperson is reporting a contemporaneous medical diagnosis.").  
Further, the private medical evidence of record supports that 
diagnosis in that it documents that the Veteran was issued a CPAP 
machine.  Moreover, "[l]ay testimony is competent . . . to 
establish the presence of observable symptomatology and 'may 
provide sufficient support for a claim of service connection.'"  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. 
Brown, 6 Vet. App. 465, 469 (1994)).  Here, the Veteran had 
reported that his fellow service members complained of his loud 
snoring in service and that his wife had observed his loud 
snoring since service.  The Board finds no reason to question the 
Veteran's credibility in this case.  As such, the Board finds 
that the VA examiner's favorable nexus opinion is supported by 
the credible and competent lay evidence record.  As a result, 
when reasonable doubt is resolved in the Veteran's favor, the 
Board finds that, based on the evidence of record at the time of 
his death, it is as likely as not that the Veteran's sleep apnea 
was attributable to his active military service.  See 38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Thus, service 
connection for sleep apnea is warranted for accrued benefits 
purposes.

C.  Coronary Artery Disease

In September 2004, the Veteran also filed a claim for service 
connection for coronary artery disease (CAD), secondary to a lung 
condition that he maintained was a result of his military 
service.  In November 2004, the RO denied service connection for 
CAD on both a direct and a secondary basis.  There is no evidence 
in the claims folder that the Veteran appealed that decision.  

In July 2006, the Veteran filed a claim to reopen his previously 
denied claim for service connection for CAD.  In June 2007, the 
RO determined that new and material evidence sufficient to reopen 
the Veteran's service connection claim had not been submitted.  
In September 2007, the Veteran filed an NOD, expressing his 
disagreement with the RO's denial of reopening.  Thus, because 
the Veteran's claim to reopen his previously disallowed claim for 
service connection for CAD based on new and material evidence was 
pending at the time of his death, an adjudication of that claim 
for accrued benefits purposes is appropriate.  See Taylor, supra 
; 38 C.F.R. §§ 3.160(d), 3.1000(d)(5).  

The evidence of record at the time of the RO's November 2004 
decision included: service treatment records; private treatment 
records; and applications and statements from the Veteran.  The 
private treatment records contained a diagnosis of CAD.

Evidence added to the record between the November 2004 decision 
and the Veteran's February 2008 death included:  private 
treatment records; the May 2007 VA treatment examination report; 
and the Veteran's application to reopen his claim.  Notably, the 
VA examiner related the Veteran's CAD to his hypertension.

The Board finds that the May 2007 VA examination report is new 
evidence in the sense that it was not previously before VA 
decision makers.  The report is also material because it relates 
to an unestablished fact necessary to substantiate the claim.  
That is, the evidence lends support to the contention that the 
Veteran's CAD is attributable to his military service.  In view 
of what the evidence represents, the Board finds that it raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for CAD.  See 38 C.F.R. § 3.156(a); see also 
Roebuck, supra.   As a result, based on the evidence in VA's 
possession at the time of the Veteran's death, the claim for 
service connection for CAD is reopened.  The Board will address 
the claim of service connection for CAD, for accrued benefits 
purposes, on the merits.

As noted previously, service connection can be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service or for disability that is 
proximately due to or the result of an already service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.310.  In the May 2007 VA examination report, the VA 
examiner provided a diagnosis of CAD and opined that the 
Veteran's CAD was at least as likely as not caused by or a result 
of his military service.  The VA examiner reasoned that sleep 
apnea can lead to the development of hypertension, which in turn 
can contribute to the development of CAD.  Read as a whole, it is 
clear that the VA examiner has attributed the Veteran's CAD to 
his hypertension and not directly to service.  The Board notes 
that although the VA examiner did not review the claims folder, 
nor consider whether the Veteran had other risk factors for CAD, 
the VA examiner's opinion is not contradicted by any other 
evidence of record.  

In sum, the Board finds that the Veteran had a current diagnosis 
of CAD that had been linked to his service-connected sleep apnea 
and hypertension.  As a result, when reasonable doubt is resolved 
in the Veteran's favor, the Board finds that, based on the 
evidence of record at the time of the Veteran's death, it is as 
likely as not that his CAD was attributable to his active 
military service.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 
3.102, 3.303.  Thus, service connection for CAD is warranted, 
secondary to hypertension, for accrued benefits purposes.

D.  Lung Disability

In September 2004, the Veteran also filed a claim for a lung 
condition that he maintained was a result of his military 
service.  In support of his claim, the Veteran stated that he was 
exposed to asbestos in service while stationed aboard the USS 
Markab.  The Veteran reported sleeping in the top bunk, which was 
located three feet from pipes that were insulated with asbestos.  
He stated that the insulation was torn in several places.  He 
also reported that his ship board duties included working in the 
laundry.  In November 2004, the RO denied service connection for 
a lung disability, secondary to asbestos exposure.  The RO stated 
that the evidence of record contained findings of asthmatic 
bronchitis, obstructive pulmonary disease, history of 
granulomatous infection, emphysema, pulmonary fibrosis, and 
pulmonary nodules.  The RO determined, however, that the evidence 
failed to demonstrate that any of those conditions were related 
to, or caused by, exposure to asbestos, or that they were 
otherwise related to the Veteran's military service.  There is no 
indication in the record that the Veteran disagreed with that 
decision, and it became final. 

In July 2006, the Veteran filed a claim to reopen his previously 
denied claim for service connection for a lung condition.  In 
June 2007, the RO determined that new and material evidence 
sufficient to reopen the Veteran's service connection claim had 
not been submitted.  In September 2007, the Veteran filed an NOD, 
expressing his disagreement with the RO's denial of reopening.  
Thus, because the Veteran's claim to reopen his previously 
disallowed claim for service connection for a lung disability 
based on new and material evidence was pending at the time of his 
death, an adjudication of that claim for accrued benefits 
purposes is appropriate.  See Taylor, supra ; 38 C.F.R. §§ 
3.160(d), 3.1000(d)(5).  

The evidence of record at the time of the RO's November 2004 
decision included service treatment records, private treatment 
records, and applications and statements from the Veteran.  

Evidence added to the record between the November 2004 decision 
and the Veteran's February 2008 death included: private treatment 
records; the May 2007 VA examination report; and the Veteran's 
application to reopen his claim.  Notably, the Veteran's private 
physician, Dr. W. D., reported that the Veteran appeared to have 
severe pulmonary fibrosis.  He noted that the Veteran had also 
suffered from rheumatoid arthritis for the past two years.  Dr. 
W. D's impression was "[m]oderate to severe pulmonary fibrosis, 
unlikely related to rheumatoid [arthritis] since [the Veteran] 
has only had rheumatoid diagnosed [in] the last two year and his 
pulmonary fibrosis appears to have been preceding that 
diagnosis."  Dr. W. D. found nothing in the Veteran's 
occupational history to suggest that his occupation had caused 
his pulmonary fibrosis.  Dr. W. D. thus concluded that asbestos 
exposure was the most likely cause of the Veteran's pulmonary 
fibrosis.  In February 2007, Dr. W. D. submitted an additional 
statement wherein he stated that the Veteran did have "severe 
underlying asbestosis."  Dr. W. D. reported the Veteran's only 
asbestos exposure to be in service when he served aboard a ship.  

The Board finds that the private medical evidence from Dr. W. D. 
is new in the sense that it was not previously before VA decision 
makers.  The evidence is also material because it lends support 
to the contention that the Veteran's pulmonary fibrosis was 
attributable to his military service.  Further, the evidence is 
neither cumulative nor redundant of the evidence of record at the 
time of the November 2004 decision.  As a result, based on the 
evidence in VA's possession at the time of the Veteran's death, 
the claim for service connection for a lung disorder is reopened.  
The Board will address the claim of service connection for a lung 
disorder, for accrued benefits purposes, on the merits.

As noted previously, establishing service connection requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the present disability.  See Davidson, 
supra.  Following consideration of the evidence of record, the 
Board finds that entitlement to service connection for pulmonary 
fibrosis is warranted.  In the instant case, the Veteran contends 
that during service, he served aboard the USS Markab where he was 
exposed to asbestos, which, he maintains, was the cause of his 
later developed lung disease.  The Veteran reported that he was 
exposed to asbestos while sleeping in the top bunk under 
insulated pipes and also while working in the ship's laundry.  In 
this regard, the Board recognizes that the Veteran's service 
personnel records document his service aboard the USS Markab.  
The Board notes that common materials that may contain asbestos 
include steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
Further, both private and VA examiners have concluded that the 
Veteran was exposed to asbestos.  In the May 2007 VA examination 
report, the examiner recorded a diagnosis of "[a]sbestos 
exposure with no radiologic evidence of asbestosis."  Thus, 
although the Veteran's service personnel records do not affirm 
that he was indeed exposed to asbestos in service, in light of 
the Veteran's lay statements concerning his exposure, and 
resolving reasonable doubt in favor of the Veteran, the Board 
concedes that the Veteran was likely exposed to asbestos in 
service.

While the Board concedes that the Veteran was exposed to asbestos 
during service, the Board finds that the evidence of record at 
the time of his death did not establish that he suffered from 
asbestosis.  In this regard, the Board recognizes that there are 
discrepancies in the medical opinions regarding the question of 
whether the Veteran suffered from asbestosis.  In the private 
medical statement from Dr. W. D., dated in February 2007, Dr. W. 
D. indicated that the Veteran had "severe underlying 
asbestosis."  However, the basis for that finding is not clear 
from the body of Dr. W. D.'s statement.  Further, in a July 2006 
statement, Dr. W. D. made no finding of asbestosis, despite his 
discussion of an abnormal computed tomography (CT) scan.  Rather, 
Dr. W. D. diagnosed only pulmonary fibrosis at that time, which 
he stated was most likely caused by exposure to asbestos.  
Moreover, the May 2007 VA examination report failed to contain a 
diagnosis of asbestosis.  The Veteran was again seen by Dr. W. D. 
in August 2007.  Although Dr. W. D. reviewed the VA examination 
report and disagreed with some findings contained therein, he did 
not disagree with the VA examiner's finding that asbestosis was 
not shown on the CT scan.  In light of the above, the Board finds 
that the Veteran did not have asbestosis at the time of his 
death.  Nevertheless, the Board does find that the Veteran 
suffered from pulmonary fibrosis at the time of his death.  

In that regard, the Board notes that private hospital records 
dated in July 2003 contained a diagnosis of pulmonary fibrosis.  
A CT scan of the chest showed extensive fibrotic changes.  
Medical records from Jackson Cardiology Associates, dated in 
August and September 2004, also contained diagnoses of pulmonary 
fibrosis.  A pulmonary function test (PFT) conducted in February 
2006 showed a FVC (Forced Vital Capacity) of 2.86, or 89 percent, 
and a FEV1 (Forced Expiratory Volume in 1 Second) of 2.29, or 90 
percent.  As stated previously, Dr. W. D. diagnosed pulmonary 
fibrosis in July 2006, which he related to asbestos exposure.  A 
December 2006 chest CT showed hyperinflation of the lungs with 
fibrotic changes.  An impression of chronic obstructive pulmonary 
disorder (COPD) and interstitial lung disease with peripheral and 
basilar pulmonary fibrosis was recorded.  

On examination in May 2007, the VA examiner stated that PFT 
results indicated a moderately severe obstructive ventilator 
defect with very abnormal gas exchange.  The Veteran had 
decreased diffusion capacity of carbon monoxide, which the 
examiner determined reflected the loss of pulmonary capillary 
surface area, as may be seen in pulmonary fibrosis, pulmonary 
vascular disease, emphysema, or anemia.  The VA examiner 
diagnosed chronic pulmonary disease with emphysema.  The Veteran 
was again seen by Dr. W. D. in August 2007.  Dr. W. D. reviewed 
the dictated reports of the VA examination.  Dr. W. D. stated 
that the Veteran's PFT results indicated that the Veteran had a 
moderate to severe restrictive lung disease, but that there did 
not appear to be an obstructive component.  He stated that the 
Veteran had a decreased FVC and a decreased FEV1, which indicated 
a restrictive rather than obstructive pulmonary disease.  Dr. W. 
D. also opined than an interstitial disease would account for the 
Veteran's severe diffusion abnormality, as decreased diffusion 
reflected the loss of pulmonary capillary surface area as seen in 
pulmonary fibrosis.  

Under the benefit-of-the-doubt doctrine, there need not be a 
preponderance of the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence.  38 
U.S.C.A. § 5107(b) (West 2002).  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990). In this case, the Board recognizes the conflicting 
evidence with regard to whether the Veteran had pulmonary 
fibrosis.  However, the Board finds that the majority of the 
medical evidence of record suggests that he did.  It appears that 
all of the private medical evidence of record at the time of the 
Veteran's death supported a finding of pulmonary fibrosis.  
Although the May 2007 VA examiner disagreed with that diagnosis, 
Dr. W. D. reviewed the VA examination report and provided a 
contrary assessment of the Veteran's lung condition based on the 
same evidence.  Thus, the Board finds that the preponderance of 
the evidence is in favor of a finding that the Veteran had 
pulmonary fibrosis.  

As to the question of nexus, Dr. W. D. opined that the Veteran's 
pulmonary fibrosis was related to asbestos exposure, which the 
Board has conceded occurred in service.  Dr. W. D. provided a 
rationale for his opinion that was based on the Veteran's 
reported military and occupational history, as well as on Dr. 
W.D.'s own assessment of the Veteran's pulmonary fibrosis in 
light of his other diagnosed medical conditions.  The Board notes 
that the May 2007 VA examiner opined that the Veteran's pulmonary 
condition was less likely than not caused by, a result of, or 
aggravated by asbestos exposure, stating that there was no 
evidence of asbestosis.  Thus, in consideration of the 
aforementioned evidence, the Board finds that the evidence of 
record at the time of the Veteran's death for and against his 
then-pending claim for service connection for a lung disease, 
diagnosed as pulmonary fibrosis, was in a state of relative 
equipoise.  As a result, when reasonable doubt is resolved in the 
Veteran's favor, the Board finds that it is as likely as not that 
his pulmonary fibrosis was attributable to his active military 
service.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.  Thus, service connection for pulmonary fibrosis is 
warranted for accrued benefits purposes.


ORDER

Service connection for sleep apnea is granted for accrued 
benefits purposes.

Service connection for hypertension, secondary to service-
connected sleep apnea, is granted for accrued benefits purposes.

Service connection for coronary artery disease, secondary to 
service-connected hypertension, is granted for accrued benefits 
purposes.

Service connection for pulmonary fibrosis is granted for accrued 
benefits purposes.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the context of a claim for DIC benefits, VCAA notice must also 
include: (1) a statement of the conditions, if any, for which the 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

Review of the record discloses that the appellant was not 
provided with VCAA notice as required by Hupp, supra.  
Specifically, the appellant was informed only that to support her 
claim for DIC benefits, the evidence must show that the Veteran 
either dies while on active duty, or died from a service-
connected injury or disease.  This notice did not contain any of 
elements required by Hupp, supra.  The Board will therefore 
remand this appeal in order to ensure that the appellant receives 
the due process to which she is entitled in connection with her 
claim.  Further, in light of the Board's decision on the 
appellant's claim for accrued benefits, a new notice letter would 
be required to properly reflect the Veteran's service-connected 
status at the time of his death.  

VA's duty to assist a DIC claimant includes obtaining a medical 
opinion whenever such an opinion is "necessary to substantiate 
the claimant's claim."  38 U.S.C. § 5103A(a) (West 2002); see 
Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir.2008) (Section 
5103A(a), and not (d), applies to DIC claims, and requires that 
VA need only obtain a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit.").  In Wood v. Peake, the United States Court of 
Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) 
"only excuses the VA from making reasonable efforts to provide 
[a medical opinion], if requested, when 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'"  520 F.3d at 1348 (citing 38 
U.S.C.A. § 5103A(a)(2)).  

The Board notes that a medical nexus opinion regarding the 
determinative issue of causation has not been obtained.  The 
Board finds that, in light of its above determinations of service 
connection for accrued benefits purposes, a medical opinion is 
necessary to address whether any of the Veteran's service-
connected disabilities either caused or contributed substantially 
or materially to his death. Here, the cause of the Veteran's 
death in February 2008 was listed on his certificate of death as 
"Massive right coronary acute Myocardial infarction."  Thus, on 
remand, a VA examiner should be asked to determine whether it was 
at least as likely as not that any of the Veteran's service-
connected disabilities were either the principal or a 
contributory cause of his death.  See 38 C.F.R. § 3.312(a) 
(2010).  The Board notes that a disability is the principal cause 
of death if it was "the immediate or underlying cause of death 
or was etiologically related thereto."  38 C.F.R. § 3.312(b).  
It is a contributory cause if it "contributed substantially or 
materially" to the cause of death, "combined to cause death," 
or "aided or lent assistance to the production of death."  38 
C.F.R. § 3.312(c)(1).  The claims folder must be made available 
to, and reviewed by, the VA examiner.  

VA's duty to assist also includes making "reasonable efforts to 
obtain relevant records (including private records)," as long as 
the claimant "adequately identifies" those records and 
authorizes the Secretary to obtain them.  38 U.S.C.A § 
5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  
Although a claim for service connection for accrued benefits 
purposes must be adjudicated based on the evidence extant in the 
file at the time of the Veteran's death, the appellant's claim 
for service connection for the cause of the Veteran's death is 
not subject to the same limitation.  The Veteran's death 
certificate indicates that at the time of his death, he was an 
inpatient at Valley Hospital Medical Center in Las Vegas, Nevada.  
Thus, on remand, the agency of original jurisdiction (AOJ) should 
seek to obtain the Veteran's last hospital records, and any other 
medical records that may help to substantiate the appellant's 
claim.  

Accordingly, the case is REMANDED to the AOJ for the following 
actions:

1.  The AOJ should send to the 
appellant a new VCAA notice letter.  
The letter should specifically notify 
her of the information and evidence 
necessary to substantiate her claim 
for service connection for the cause 
of the Veteran's death and entitlement 
to DIC benefits, as outlined in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The appellant should be given an 
opportunity to respond to the notice, 
and any additional information or 
evidence received should be associated 
with the claims file.

2.  The AOJ should contact the 
appellant and request that she 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who treated the Veteran for his 
service-connected sleep apnea, 
hypertension, coronary artery disease, 
or pulmonary fibrosis since August 
2007 (the date of the last treatment 
evidence of record).  The AOJ should 
attempt to obtain copies of pertinent 
treatment records identified by the 
appellant that have not been 
previously secured and associate them 
with the claims folder.

The AOJ should specifically seek to 
obtain the Veteran's inpatient 
hospitalization records from Valley 
Hospital Medical Center in Las Vegas, 
Nevada.

3.  After completing this development, 
the AOJ should obtain a medical 
opinion in connection with the 
appellant's claim for service 
connection for the cause of the 
Veteran's death.  The claims folder, 
and a copy of this remand, must be 
provided to and reviewed by the 
medical reviewer prior to his 
rendering an opinion.  

The reviewer should be asked to opine 
on whether it is at least as likely as 
not that any of the Veteran's service-
connected disabilities either caused 
or contributed substantially or 
materially to the Veteran's death.  
(Service connection is in effect for 
coronary artery disease, hypertension, 
sleep apnea, pulmonary fibrosis, 
hearing loss, and tinnitus.)  A 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, 
should be set forth.

If the reviewer determines that he/she 
cannot provide an opinion on any of 
the issues at hand without resorting 
to speculation, the reviewer should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted or 
whether additional information could 
be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the reviewer should be 
undertaken so that a definitive 
opinion can be obtained.)

4.  The AOJ must ensure that all 
medical opinion reports comply with 
this remand and the questions 
presented in the request.  If any 
report is insufficient, it must be 
returned to the medical reviewer for 
necessary corrective action, as 
appropriate.

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue 
remaining on appeal.  If the benefit 
sought is not granted, the appellant 
should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until she is notified.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


